EXHIBIT 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Surta 4 Carson City, Navada 88701-4520 (775) 684 5708 Website: www.nvsos.gov Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20090656732-40 Filing Date and Time 08/31/2009 7:44 AM Entity Number E0471482009-8 Articles of Incorporation (PURSUNT OF NRS CHAPTER 78) USE BLACK INK ONLY-DO NOT HIGHLIGHT 1. Name of Corporation: Red Pine Capital Group, inc 2. Registered Agent for Service of Process: (check only one box) xCommercial Registered Agent; InCorp Services Name o Noncommercial Registered Agent (name and address below)ORoOffice or PosMon with Entity (name and address below) Name ofNoncommercialRegistered Agent OR Name ofTitle of Office or Other Position with Entity Street Address City Nevada Zip Code Mallng Address (if different from street address) Nevada City Zip Code 3. Authorized Stock: (number of shares corporation Is authorized to issue)
